DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/21/22, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are partially persuasive.  Therefore, the rejection has been modified, and, upon further consideration, a new ground(s) of rejection is made in view of Nicholson-Smith. 
The applicant’s arguments are as follows: the fibers disclosed by Iseli are uniformly coated to be reflective, which is distinct from a waveguide with an elongated flat portion which includes a reflective layer on the outer portion, as stated in amended claims. Regarding the elongated flat portion comprising an inner surface and an outer surface, the inner surface of the elongated flat portion configured to face the curved surface of the tissue, and the flexible waveguide comprising a reflective layer adjacent the outer surface of the elongated flat portion, Iseli discloses a reflective portion, but does not necessarily disclose its configuration. However, Nicholson-Smith, which discloses PDMS optical waveguide optimization and thus exists in the applicant’s field of endeavor, discloses flat, elongated waveguides, and the advantage they confer over other kinds of waveguides (greater efficiency; see Abstract). Nicholson-Smith also 
See Fig. 2.11(a) on p. 34, which depicts an edge-lit waveguide, with one diffusive surface and one reflective surface; although the orientation of the diffusive and reflective surfaces with respect to target tissue is not disclosed, it would be obvious to one of ordinary skill in the art to position the diffusive surface adjacent to the target tissue such that light is incident to the eye (and the waveguide’s phototherapeutic benefits are realized) while positioning the reflective outer surface away from target tissue, such that, through total internal reflection, loss of light intensity over the length of the waveguide is mitigated (see p. 36, which discloses the importance of addressing, “a lowering of the intensity of illumination with distance from the source,” see attached NPL). It would be obvious to one of ordinary skill in the art to incorporate the optimized reflective geometry as disclosed by Nicholson-Smith into the device as disclosed by the main and supporting references, Iseli in view of George, to optimize application of total internal reflection, such that the therapeutic effect of the light delivery is maximized.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iseli and in further in view of George, and in further view of Nicholson Smith (Nicholson-Smith, Chloe O. Controlled Guidance of Light in Large Area Flexible Optical Waveguide Sheets. The University of Western Ontario. A thesis submitted in partial fulfillment of the requirements for the Master of Engineering Science degree in Mechanical and Materials Engineering. 27 September 2016; see attached).
Regarding claim 1, Iseli (US Patent Publication No. US 2015/0257928) discloses a device for the medical treatment of a sclera. Iseli discloses:
 A system for delivering light to a curved surface of a tissue of a subject, comprising: a light source; an optical coupler coupled to the light source and a flexible waveguide coupled to the optical coupler (an “external light source [with which it is possible] to separately control specific groups of optical fibers” [108]), the flexible waveguide having a first end and a second end with an elongated flat 
Iseli does not state wherein the flexible waveguide comprises a single core. However, George, which teaches a device for ophthalmic surgery and thus exists in the same field of endeavor, states that strand waveguides, “… may consist of a single material or a cladding with low refractive index relative to a core with higher refractive index as in a fiber optic.” ([0040]). Such variations of waveguides (whether “a core” as stated in George, or several “optical fibers” which comprise a multi-component core, as stated in Iseli) are commonly known, and it would have been obvious to combine the single core of George with the device of Iseli to achieve even light transmission along the length of the 
Regarding the elongated flat portion comprising an inner surface and an outer surface, the inner surface of the elongated flat portion configured to face the curved surface of the tissue, and the flexible waveguide comprising a reflective layer adjacent the outer surface of the elongated flat portion, Iseli discloses a 
See Fig. 2.11(a) on p. 34, which depicts an edge-lit waveguide, with one diffusive surface and one reflective surface; although the orientation of the diffusive and reflective surfaces with respect to target tissue is not disclosed, it would be obvious to one of ordinary skill in the art to position the diffusive surface adjacent to the target tissue such that light is incident to the eye (and the waveguide’s phototherapeutic benefits are realized) while positioning the reflective surface away from target tissue, such that, through total internal reflection, loss of light intensity over the length of the waveguide is mitigated (see p. 36, which states, “a lowering of the intensity of illumination with distance from the source,” see attached NPL). It would be further obvious to one of ordinary skill in the art to incorporate the optimized reflective geometry as disclosed by Nicholson-Smith into the device as disclosed by the main and 

Regarding claims 6-9, Iseli teaches wherein the optical coupler is coupled to the first end of the flexible waveguide, wherein the optical coupler comprises a fiber coupler coupled to the light source and to the flexible waveguide, wherein the optical coupler comprises a plurality of optical fibers coupled to the fiber coupler, wherein a first optical fiber of the plurality of optical fibers is coupled from the light source to the optical coupler and a second optical fiber of the plurality of optical fibers is coupled from the optical coupler to the first end of the flexible waveguide, wherein a third optical fiber of the plurality of optical fibers is coupled from the optical coupler to the second end of the flexible waveguide (“Fig. 5 A shows a possible arrangement of few and relatively thick optical fibers within the diffuser for the forwarding of relatively high radiation energy levels” [111]). 

Regarding claim 18, Iseli teaches wherein the curved surface of the tissue comprises at least a portion of an equatorial sclera, a posterior sclera, or a cornea of an eyeball of the subject, wherein the elongated flat portion is placed adjacent 

Regarding claim 20, Iseli further teaches wherein the curved surface of the tissue has a radius of curvature of 20 mm or less (Fig. 2A, where the curved surface of the eye tissue has a radius of <12 mm).
  
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Iseli in view of George as applied to claim 1 above, and further in view of Tae Hyung.
Regarding claim 2-3, Iseli substantially discloses an optical waveguide device for medical treatment of a sclera, however fails to use the word "cladding." However, Tae-Hyung (Patent Publication No. US 6160945 A), which discloses an optical waveguide device for loss absorption, teaches wherein the flexible waveguide further comprises cladding attached to at least one side of the core and wherein the core comprises a polymer or an oil having an index of refraction that is greater than an index of refraction of the cladding {“the device includes an optical waveguide formed of a material having a refractive index greater than a 

Regarding claim 4, Iseli in view of discloses wherein the flexible waveguide comprises a reflective layer adjacent one side of the elongated flat portion if mirrored optical fibers or normal optical fibers with total internal reflection, respectively, to prevent unwanted radiation within the device (Iseli [110]), however does not disclose an absorptive layer. Tae-Hyung discloses an absorptive layer ("an absorption layer formed of a material having refractive index greater than a refractive index of the upper cladding... which can absorb a reflected or radiated optical signal" [Abstract]). As stated above, minimizing loss in optical .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iseli in view of George in view of Tae-Hyung as applied to claim 4 above, and further in view of Mule.
Regarding claim 5, Iseli substantially discloses a flexible waveguide with a reflective layer designed to minimize signal loss, but does not mention an “air gap.” Mule (US 680732 B2) teaches an optical waveguide with embedded air-gap cladding layer [Title]. Mule teaches a waveguide comprising an air gap between the flexible waveguide and the absorptive layer or the reflective layer (“Fig. 1 A: Waveguide 100 includes a substrate 110, a lower cladding layer 120, the air-gap cladding layer 155, and an overcoat layer 150” [Fig. 1A] where the air-gap layer serves to “decreased bending loss along bent waveguide paths and reduced cross-talk between adjacent waveguides” [5]). Reducing loss in waveguide paths is a goal known to one of ordinary skill of the art; therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Iseli with the air gap cladding layer disclosed by Mule.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Iseli in view of George as applied to claim 1 above, and further in view of Chen.
.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iseli in view of George as applied to claim 1 above, and further in view of Langley Lloyd.
Regarding claims 11-12, Iseli discloses a flexible waveguide but does not mention its variable thickness and taper, although a tapered end is depicted in Fig. 2A. Langley Lloyd (Patent Publication No. GB2483283A) teaches wherein the first end of the flexible waveguide has a first thickness and the second end of the flexible waveguide has a second thickness, the first thickness being greater than the .
Claims 13-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Iseli in view of George as applied to claim 1 above, and further in view of Sakashita.
Regarding claim 13, Iseli discloses a treatment wavelength range of 400 nm-800 nm (“The light radiation in the context of the devices and methods of the present invention is preferably …"blue light" radiation [with preferably a] wavelength of from about 420 to about 480 nm, particularly when riboflavin is used as the photosensitive substance.” [Iseli 123]) but does not state that the waveguide is transparent. Sakashita (Publication No. EP 1834968 A1) teaches wherein the flexible waveguide is transparent (“the homopolymers and the copolymers,” 

Regarding claim 14, Iseli discloses a flexible waveguide, but doesn’t state an index of refraction of at least 1.5. However, Sakashita teaches an index of refraction for the waveguide that is close to the claimed range (“The copolymer [for the waveguide] has an index of refraction in the range of 1.39 to 1.475” [8]). Per MPEP 2144.05, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. It is known to one of ordinary skill in the art that low light scattering is desirable. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the waveguide of Iseli with the index of refraction of Sakashita. Additionally, it would have been obvious to one of ordinary skill in the art as of the filing date of Applicant’s invention to engage in routine experimentation to discover the optimal index of refraction for the waveguide based on the desired treatment results. See MPEP § 2144.05(II)(A)( “[W]here the general conditions of 

Regarding claim 19, Iseli further teaches wherein the flexible waveguide delivers light with substantial uniformity (“The inner part of the device is designed by the diffuser 103. The diffuser 103 is to provide for a homogeneous extensive illumination so that no "hot spots" with a high amount of radiation energy or areas with too little light energy levels occur” [107]). However, Iseli does not state a 3dB range. Sakashita teaches wherein the flexible waveguide delivers light within a 3 dB range along the curved surface of the tissue (“wherein the polymer composition has a total light scattering loss of not more than 100 dB/km,” [Abstract]). This rate, if extrapolated to the size of the eye tissue (radius <12 mm) would result in less than 3dB total light scattering loss along the surface of the tissue. Additionally, it should be noted that per MPEP 2144.05, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. As it is desirable to minimize scattering loss, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Iseli with the scattering loss rate and range taught by Sakashita. Additionally, it would have been obvious to one of ordinary skill in the .
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Iseli in view of George in view of Tae-Hyung as applied to claim 2 above, and further in view of Nichol.
Regarding claim 15, Iseli discloses a flexible waveguide but does not state the material comprising the cladding. Nichol (US 20110277361 A1) teaches wherein the cladding comprises PDMS (“a coating or material comprising nanostructured fibers, comprising polymeric materials such as…PDMS, or other light transmitting or partially light transmitting materials” [324]). As PDMS is commonly used as a light transmitting material in optoelectronics applications, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the waveguide of Iseli with the PDMS coating of Nichol.

Regarding claim 16, Iseli discloses a flexible waveguide but does not state the specific material comprising the polymer. Nichol teaches wherein the core .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Iseli in view of George in view of Tae-Hyung in view of Nichol as applied to claim 16 above, and further in view of Lackritz.
Regarding claim 17, Iseli discloses a reflective layer but does not state the material comprising that layer. Lackritz (US Patent Publication No. US 20010031122 A1) discloses wherein the reflective layer comprises Mylar (“lower cladding layer 202…[made of] a flexible web-like material such as Mylar” [page 8, line 2-10]). As it is known to one of ordinary skill in the art to use Mylar for its desirable properties of flexibility and reflectivity, it would be obvious to one of ordinary skill at the filing date to combine the reflective layer of Iseli with Mylar as taught by Lackritz.


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8am-5pm EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M.S./Examiner, Art Unit 3792       

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792